Citation Nr: 1031471	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania 

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) under 
38 U.S.C. § 1922(a). 

(The issues of: (1) Entitlement to service connection for the 
cause of the Veteran's death, (2) Entitlement to accrued benefits 
based on a pending claim of whether new and material evidence had 
been received to reopen a claim for service connection for cold 
injury residuals of the feet; (3) Entitlement to accrued benefits 
based on a pending claim for service connection for cold injury 
residuals of the hands; (4) Entitlement to accrued benefits based 
on a pending claim for service connection for a respiratory 
disability, to include (COPD); and (5) Entitlement to accrued 
benefits based on a pending claim for an increased (compensable) 
rating for bilateral hearing loss disability, is addressed in a 
separate decision of the Board issued this same date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and B.W.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.  
The Veteran died in March 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Indianapolis 
RO in May 2010. A transcript of the hearing has been associated 
with the Veteran's VA claims folder.




FINDINGS OF FACT

1.  An application for Service-Disabled Veterans Insurance (RH), 
submitted on behalf of the Veteran, was received by VA in July 
2004. 

2.  Service connection was initially established for a 
disability, rated compensable, by a February 1998 rating 
decision, the most recent notice of which was issued in May 1999.

3.  There has been no demonstration that the Veteran was mentally 
incompetent from a service-connected disability, or otherwise, at 
any time during his life. 

4.  At the time of the February 1998 rating decision and 
thereafter, even with the exception of service-connected 
disabilities, the Veteran was not in 'good health' as defined by 
VA criteria.


CONCLUSION OF LAW

The criteria for eligibility for Service-Disabled Veterans 
Insurance (RH) under 38 U.S.C. § 1922 have not been met.  
38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, VA issued a VCAA notice letter to the 
appellant in October 2007.  This letter informed the appellant of 
what evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence. 

While the appellant has not been provided notice of the type of 
evidence necessary to establish effective dates or disability 
ratings as required by the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that entitlement to the 
benefits sought is not warranted.  Disability ratings and 
effective dates are not to be assigned, so there can be no 
possibility of any prejudice to the appellant in not notifying 
her of the evidence pertinent to disability ratings and effective 
dates.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
in an April 2008 statement of the case, there has been no 
prejudice to the appellant in this regard.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's VA outpatient medical records and 
private medical records.  As the current issue is a legal matter, 
there is no need to obtain a VA compensation examination or 
medical opinion.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4). 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of her claim.  She exercised the option 
of a personal hearing and was afforded one in May 2010 as 
detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to Service-Disabled Veterans' Insurance (RH) when it is 
determined that he has a compensable service-connected disability 
and he applies in writing for such insurance within one year of 
the date service connection was granted. (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two years 
effective September 1, 1991). However, if an applicant is shown 
by the evidence to have been mentally incompetent during any part 
of the two-year period, an application for insurance may be filed 
within two years after a legal guardian is appointed, or within 
two years after the removal of such mental incompetency, 
whichever is the earlier date.  38 U.S.C.A. § 1922.  A mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her own 
affairs, including entering into contracts.  38 C.F.R. § 3.353.  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353.

Should an eligible veteran desire this benefit, he or she bears 
the obligation to file a timely application thereto.  The law 
does not require the VA to provide notice of eligibility for this 
benefit, and such lack of notice does not toll the statutory 
application period.  See 38 U.S.C.A. § 1922; Hill v. Derwinski, 2 
Vet. App. 451 (1991), Saunders v. Brown, 4 Vet. App. 320 (1993).



Analysis

The Veteran was granted service connection for tinnitus and 
bilateral hearing loss disability in a February 1998 rating 
decision.  A 10 percent disability rating was assigned for the 
Veteran's tinnitus and a noncompensable (zero percent) disability 
rating was assigned to his hearing loss disability. 

The Board notes that the record does not contain a copy of the 
letter which notified the Veteran of the February 1998 rating 
decision.  However, a February 21, 1998 Compensation and Pension 
Award form (VA Form 21-8947) is of record which indicates that 
the Veteran was issued such notice letter.  The Board recognizes 
that a handwritten note from a VA employee, contained on a file 
copy of a May 1999 letter sent to the Veteran, states that it did 
not "appear" that the Veteran ever received notice of the 
February 1998 rating decision.  A single line was drawn through 
this note, with a handwritten annotation added, dated May 1, 
1999, of "PCLR 150" indicating that such pending matter had 
been cleared. 

The Board notes that the appellant has not argued that the 
Veteran never received notice of the February 1998 rating 
decision.  Moreover, there is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), 
the Court found that the presumption of regularity applied to VA. 
The Court found that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).

The record suggests that the RO interpreted the February 1998 
Compensation and Pension Award form as proof that the Veteran was 
sent notice of the February 1998 rating decision on February 21, 
1998.  While the appellant has not submitted any evidence to the 
contrary, based on the May 1, 1999 note contained in the 
Veteran's claims folder, the Board finds that the Veteran was 
sent notice on May 1, 1999 at the very latest.  Although the 
record does not contain a copy of the notification letter, the 
Board finds that the evidence of record does not serve to rebut 
the presumption of administrative regularity. 

In July 2004, the appellant filed an application for Service-
Disabled Veterans Insurance benefits (VA Form 29-4364) on behalf 
of the Veteran.  By an August 2004 letter from the RO, the 
Veteran was informed that his claim for insurance benefits was 
denied as untimely filed.  Although a second application for 
insurance benefits was submitted wherein the date of signature 
had been changed from July 11, 2004 to August 11, 2000, this form 
was noted to have been postmarked April 19, 2005, and was date 
stamped as received by VA on April 22, 2005. 

The record does not contain any application for RH insurance 
benefits prior to July 2004.  Although the date which appears 
next to the appellant's signature on the second application has 
been changed to August 11, 2000, this application was not 
received until April 2005, well outside the two-year period in 
which a timely application could be accepted.  

As noted above, the time limitation for filing an application for 
RH insurance benefits may be tolled if the applicant is mentally 
incompetent during the eligibility period.  In this case there is 
no medical evidence which suggests that the Veteran was mentally 
incompetent between February 1998 and February 2000, nor during 
the two year period from May 1999 (the most recent date of notice 
of the February 1998 rating decision recognized in this decision) 
and May 2001, and the appellant does not argue otherwise.  
Instead, the appellant argues that the Veteran timely applied for 
insurance benefits but that his application was lost due to a 
computer failure at the RO or was destroyed with the portion of 
his records that were lost in a fire.  See the hearing 
transcript, pages 21-22.  

During the May 2010 hearing, B.W. testified that a VA employee 
told her that the computers had crashed and "a lot of records 
were lost."  Id.  While the Board has no reason to doubt that 
the RO has experienced computer problems, these problems would 
have no impact on the Veteran's application.  Specifically, the 
Veteran's claims folder does not contain any documents which are 
stored in electronic format only.  Instead, the record consists 
of paper documents which are attached to folders with the 
Veteran's name on them.  The appellant has not alleged, and the 
record does not suggest, that the Veteran submitted an 
application for RH insurance electronically.  The Board notes 
that the appellant has argued that the RH application was mailed 
to VA.  See, e.g.,  the hearing transcript, page 21.

While the Board acknowledges that the Veteran's service treatment 
records were destroyed in a fire at the National Personnel 
Records Center, this event occurred in 1973, twenty-five years 
before he had a service-connected disability and long before an 
application for RH benefits was filed.  Accordingly, any 
application for benefits would not have been affected by this 
disaster.  Based on the above, the Board finds that the 
preponderance of the evidence of record is against a finding that 
the Veteran filed a timely application for RH insurance. 

Moreover, even if the Board were to find that the Veteran 
submitted a timely application for benefits (which it has not), 
the record indicates that the Veteran would have not been 
eligible for RH insurance benefits. 

In order to be eligible for RH insurance, the Veteran must be in 
'good health,' excepting any service-connected disabilities.  The 
law requires that VA establish standards of good health to 
determine if the applicant is, from clinical or other evidence, 
free from disease, injury, abnormality, infirmity, or residual of 
disease or injury to a degree that would tend to weaken or impair 
the normal functions of the mind or body or to shorten life. 38 
U.S.C.A. § 1922(a).  The term 'good health' means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions, or shorten life. See 38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the various 
insurance programs administered by VA. 'Good health' is 
determined by a system of numerical ratings used as a means of 
classifying or grouping applicants according to their state of 
health.  Mortality debits for existing impairments are added and 
credits for favorable features are subtracted.  The total of 
these numerically expressed debits and credits is the mortality 
ratio of the risk.  Applications for RH insurance will be 
acceptable if nonservice-connected disabilities do not exceed 300 
percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 
1-77, Paragraph 1.12d(1); 38 C.F.R. § 8.0(b). An application will 
be rejected if an applicant is totally disabled because of a 
nonservice-connected disability.  See M29-1, Part V, Chapter 1, 
Advanced Change 1-77, Paragraph 1.12(i).  

Notwithstanding the fact that the Veteran did not timely apply 
for RH insurance benefits, by the time of the February 1998 
rating decision, he had already been diagnosed with congestive 
heart failure and had suffered two heart attacks with angina.  
See a January 1990 treatment record from Northside Cardiology.  
According to the underwriting rating system, a veteran with 
congestive heart failure is assigned the maximum 'R' or 'reject' 
rating.  See M29-1, Part V.  If the nonservice-connected 
disability is classified in the underwriting manual as a 
"reject," the application must be rejected.  See M29-1, Part V, 
Chapter 1, Advanced Change 1-77, Paragraph 1.12(i).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
appellant's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER


Eligibility for Service-Disabled Veterans Insurance (RH) under 
38 U.S.C. § 1922(a) is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


